FILED
                                                                         United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                              Tenth Circuit

                                   TENTH CIRCUIT                              September 6, 2012

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
NICHOLAS AMRINE,

              Petitioner – Appellant,
                                                              No. 12-5105
v.                                                (D.C. No. 4:11-CV-00498-JHP-FHM)
                                                              (N.D. Okla.)
JUSTIN JONES, Director; ATTORNEY
GENERAL OF THE STATE OF
OKLAHOMA,

              Respondents – Appellees.




            ORDER DENYING CERTIFICATE OF APPEALABILITY
                      AND DISMISSING APPEAL


Before LUCERO, O'BRIEN, and MATHESON, Circuit Judges.


       Nicholas Amrine, an Oklahoma state prisoner, proceeding pro se, wants to appeal

from the dismissal of his 28 U.S.C. ' 2254 habeas petition. The district court dismissed

his petition because: 1) it was barred by the AEDPA’s one year statute of limitations; 2)

Amrine had not identified a state-imposed impediment which might have excused his

delay in filing; and 3) he had not demonstrated entitlement to equitable tolling. We deny

his request for a Certificate of Appealability (COA).

       Amrine’s brief to this court argues the merits of his petition but does not address

the fundamental problem leading to the dismissal: the statute of limitations. We consider
only contentions that have been adequately developed. See Chambers v. Barnhart, 389
F.3d 1139, 1142 (10th Cir. 2004) (“The scope of our review . . . is limited to the issues

the claimant . . . adequately presents on appeal.” (citation, internal quotation marks, and

alteration omitted)). Because the statute of limitations bars Amrine’s habeas petition, we

cannot consider the merits of his claims.

       We DENY the request for a COA and DISMISS this matter.

       Inexplicably, the district court granted leave to proceed on appeal without

prepayment of fees. While prepayment of fees has been excused, Amrine is,

nevertheless, ultimately responsible for all filing and docketing fees and must pay them to

the Clerk of the District Court. See Kinnell v. Graves, 265 F.3d 1125, 1129 (10th Cir.

2001) (recognizing dismissal of an appeal does not relieve appellant of the obligation to

pay the filing and docket fees in full).

                                            Entered by the Court:

                                            Terrence L. O’Brien
                                            United States Circuit Judge




                                             -2-